DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 09, 2020; March 26, 2020; June 30, 2020; and October 26, 2021 are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an I/O module configured to receive …” in claim 1;
“a comparison module configured to compare …” in claim 1;
“a determination module configured to prepare …” in claim 1;
“a response module configured to send …” in claim 1; 
“an update module configured to receive updates …” in claim 6;
“a receiving module configured to receive …” in claim 15;
“an authorization module configured to determine …” in claim 15; and
“a response module configured to send a response…” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the delivery destinations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The Claim limitations discussed in the “Claim Interpretation” section above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification in [0059] refers to modules as computer software. Therefore, the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome). Specification [0106] describes the I/O module simply by the function to be performed, which describes an outcome, not a means for achieving that outcome. Specification [0108]-[0111] describes the comparison module simply by the function to be performed, which describes an outcome, not a means for achieving that outcome. Specification [0108] describes the determination module simply by the function to be performed, which describes an outcome, not a means for achieving that outcome. Specification [0108] and [0127] describes the response module simply by the function to be performed, which describes an outcome, not a means for achieving that outcome. Specification [0112] and [0114] describes the update module simply by the function to be performed, which describes an outcome, not a means for achieving that outcome. Specification [0125] describes the receiving module simply by the function to be performed, which describes an outcome, not a means for achieving that outcome. Specification [0127] describes the authorization module simply by the function to be performed, which describes an outcome, not a means for achieving that outcome. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 16-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations discussed above in the “Claim Interpretation” section have been found to fail to disclose sufficient corresponding structure (e.g. the algorithm) in the specification that performs the entire claimed function and have been found to be indefinite under 35 USC 112(b). Therefore, these claim limitations also fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-6 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Claims 7-14 recite a series of steps and therefore recite a process.
Claims 15-22 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 7, and 15, as a whole, are directed to the abstract idea of receiving a delivery request and determining if a delivery vehicle can fulfill the request, which is a mathematical concept, method of organizing human activity, and mental process. The claims recite a mathematical concept because the identified idea is a mathematical relationship by reciting the relationship between the attributes of an autonomous delivery device and the criteria of a delivery request. See MPEP 2106.04(a)(2)(I)(A). The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting rules or instructions for accepting or denying a delivery request for an autonomous delivery device. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting a evaluating the characteristics for a request and a requested delivery device. See MPEP 2106.04(a)(2)(III). The mathematical concept, method of organizing human activity, and mental process of “receiving a delivery request and determining if a delivery vehicle can fulfill the request,” is recited by claiming the following limitations: receiving delivery requests, comparing request attributes to delivery criteria, determine comparison results, sending a response to the request, vetting a delivery request. The mere nominal recitation of an I/O module, comparison module, determination module, response module, update module, receiving module, authorization module, and autonomous delivery device does not take the claim of the mathematical concept, method of organizing human activity, or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 4-5, 8-10, 17-18, and 20-22, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: reserving a delivery destination, changing a delivery portal, authorizing a modified delivery request, reserving a landing zone, granting access to a delivery portal, generating a delivery request, communicating delivery criteria, sending changes to delivery criteria, and communicating regulatory criteria.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 7, and 15 recite the additional elements: I/O module, comparison module, determination module, response module, update module, receiving module, authorization module, and autonomous delivery device. The autonomous delivery device in these steps are recited at a high level of generality, i.e., as a generic delivery vehicle performing a generic transport function. These I/O module, comparison module, determination module, response module, update module, receiving module, authorization module limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 18 recite the additional elements: a communication network. The communication network limitation is no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of selecting an appropriate delivery vehicle in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 7, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): an autonomous delivery device (Specification [0044]), I/O module (Specification [0106]), comparison module (Specification [0108]-[0111]), determination module (Specification [0108]), response module (Specification [0108] and [0127]), update module (Specification [0112] and [0114]), receiving module (Specification [0125]), and authorization module (Specification [0127]) [BERKHEIMER 112 WURC]. See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting an I/O module, comparison module, determination module, response module, update module, receiving module, and authorization module. See MPEP 2106.05(f). The claims limit the field of use by reciting autonomous deliveries. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 18, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 18, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a communication network (Specification [0074]). See MPEP 2106.05(d)(I)(2). Claims 18 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a communication network. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-3, 6, 11-14, 16, and 19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lathia et al. (U.S. 10,613,536 B1), hereinafter Lathia.

Claim 1. 
Lathia discloses an apparatus comprising: 
an I/O module configured to receive delivery requests from shippers and send delivery request determinations to shippers, the delivery request identifying an autonomous delivery device that is scheduled to complete a delivery defined by the delivery request (Lathia (Col. 2 Lines 26-30), (Col. 5 Lines 13-16) user places order for automated mobile vehicle delivery; (Col. 2 Lines 43-53) user may initiate a return; (Col. 3 Line 57-Col. 4 Line 15) user may select a delivery vehicle; (Col. 4 Lines 28-35) user specifies delivery time; (Col. 4 Lines 36-55) user selects delivery location; (Col. 15 Lines 22-29), (Col. 21 Lines 6-10, 30-32) direct automated mobile vehicle to a return area); 
a comparison module configured to compare delivery request attributes against delivery criteria to determine whether to approve the delivery request (Lathia (Col. 16 Lines 25-41, 46-50, 61-64), (Col. 19 Lines 25-29) obtain automated mobile vehicle characteristics; (Col. 16 Line 65-Col. 17 Line 7) characteristics of the automated mobile vehicle include navigation capability, available power, lift capacity, and the like; (Col. 17 Lines 14-24) determine if automated mobile vehicle meet the minimum requirements; (Col. 18 Lines 7-15) obtain routing instructions such as departure time, an arrival time, a materials handling facility location, a relay location, a delivery location, a delivery time, or anticipated payload weight; (Col. 18 Lines 16-25) perform pre-navigation safety check); 
a determination module configured to prepare a delivery request determination based on results from the comparison module (Lathia (Col. 18 Lines 32-50) determine if the automated mobile vehicle can complete the routing instructions; (Col. 19 Lines 63-66) determine whether the automated mobile vehicle characteristics meet a minimum requirement); and 
a response module configured to send the delivery request determination to a shipper that initiated the delivery request (Lathia (Col. 18 Lines 58-65) user is notified if a correction is needed to make the routing instructions completable; (Col. 20 Lines 5-41) notify a user the automated mobile vehicle is not approved).

Claim 2. 
Lathia discloses all the elements of claim 1, as shown above. Additionally, Lathia discloses:
wherein the comparison module is configured to deny the delivery request in response to a prior delivery request determination comprising a reservation for a time window and a delivery destination each defined by the delivery request (Lathia (Col. 18 Lines 7-15) obtain routing instructions such as departure time, an arrival time, a materials handling facility location, a relay location, a delivery location, a delivery time, or anticipated payload weight; (Col. 18 Lines 32-50) determine if the automated mobile vehicle can complete the routing instructions).

Claim 3. 
Lathia discloses all the elements of claim 1, as shown above. Additionally, Lathia discloses:
wherein the comparison module is configured to deny the delivery request in response to delivery request attributes failing to satisfy take-off criteria (Lathia (Col. 18 Lines 16-25) perform pre-navigation safety check).

Claim 4. 
Lathia discloses all the elements of claim 1, as shown above. Additionally, Lathia discloses:
wherein the delivery request determination authorizing the delivery request comprises a reservation that grants the autonomous delivery device exclusive access to a delivery portal of the delivery destination (Lathia (Col. 19 Lines 12-24) determine if the automated mobile vehicle is expected before allowing entry into a controlled area). 

Claim 5. 
Lathia discloses all the elements of claim 1, as shown above. Additionally, Lathia discloses:
wherein the delivery request defines a delivery portal at a delivery destination, the comparison module configured to change the delivery portal of the delivery request to an alternate delivery portal such that the changed delivery request satisfies the delivery criteria (Lathia (Col. 20 Lines 60-Col. 21 Line 2) determine whether an automated mobile vehicle needs to be services and directing the automated mobile vehicle to receive necessary service prior to performing other intents).

Claim 6. 
Lathia discloses all the elements of claim 1, as shown above. Additionally, Lathia discloses:
an update module configured to receive updates for at least one of take-off criteria, delivery criteria, regulatory criteria, and landing criteria (Lathia (Col. 18 Lines 45-65) determine if inability by automated mobile vehicle is correctable by the user; (Col. 19 Lines 25-36) verify automated mobile vehicle characteristics to verify no changes or unexpected characteristics exist; (Col. 20 Lines 6-41) enable delivery using another delivery means (e.g. another automated mobile vehicle) if the provisionally approved automated mobile vehicle is declined). 

Claim 7. 
Lathia discloses a method comprising: 
receiving a delivery request as a user places an online order for a product, wherein the delivery request designates that an autonomous delivery device will deliver the product (Lathia (Col. 2 Lines 26-30), (Col. 5 Lines 13-16) user places order for automated mobile vehicle delivery; (Col. 2 Lines 43-53) user may initiate a return; (Col. 3 Line 57-Col. 4 Line 15) user may select a delivery vehicle; (Col. 4 Lines 28-35) user specifies delivery time; (Col. 4 Lines 36-55) user selects delivery location; (Col. 15 Lines 22-29), (Col. 21 Lines 6-10, 30-32) direct automated mobile vehicle to a return area); 
vetting the delivery request before the user completes the online order (Lathia (Col. 16 Lines 25-41) known automated mobile vehicle may be pre-verified; (Col. 16 Lines 46-50, 61-64), (Col. 19 Lines 25-29) obtain automated mobile vehicle characteristics; (Col. 16 Line 65-Col. 17 Line 7) characteristics of the automated mobile vehicle include navigation capability, available power, lift capacity, and the like; (Col. 17 Lines 14-24) determine if automated mobile vehicle meet the minimum requirements; (Col. 18 Lines 7-15) obtain routing instructions such as departure time, an arrival time, a materials handling facility location, a relay location, a delivery location, a delivery time, or anticipated payload weight; (Col. 18 Lines 16-25) perform pre-navigation safety check); 
generating a delivery request determination authorizing the delivery request in response to the delivery request satisfying each delivery criteria associated with a delivery destination identified by the delivery request (Lathia (Col. 18 Lines 32-50) determine if the automated mobile vehicle can complete the routing instructions; (Col. 19 Lines 63-66) determine whether the automated mobile vehicle characteristics meet a minimum requirement); 
generating a delivery request determination rejecting the delivery request in response to the delivery request violating at least one delivery criteria associated with the delivery destination (Lathia (Col. 18 Lines 7-15) obtain routing instructions such as departure time, an arrival time, a materials handling facility location, a relay location, a delivery location, a delivery time, or anticipated payload weight; (Col. 18 Lines 32-50) determine if the automated mobile vehicle can complete the routing instructions); and 
sending the delivery request determination to a shipper assigned to fulfill the online order (Lathia (Col. 18 Lines 58-65) user is notified if a correction is needed to make the routing instructions completable; (Col. 20 Lines 5-41) notify a user the automated mobile vehicle is not approved).

Claim 8. 
Lathia discloses all the elements of claim 7, as shown above. Additionally, Lathia discloses:
generating a delivery request determination authorizing a modified delivery request in response to the delivery request violating at least one delivery criteria associated with the delivery destination (Lathia (Col. 18 Lines 45-65) determine if inability by automated mobile vehicle is correctable by the user; (Col. 19 Lines 25-36) verify automated mobile vehicle characteristics to verify no changes or unexpected characteristics exist; (Col. 20 Lines 6-41) enable delivery using another delivery means (e.g. another automated mobile vehicle) if the provisionally approved automated mobile vehicle is declined).

Claim 9. 
Lathia discloses all the elements of claim 7, as shown above. Additionally, Lathia discloses:
reserving a landing zone in response to the delivery request satisfying each delivery criteria associated with the delivery destination (Lathia (Col. 19 Lines 12-24) determine if the automated mobile vehicle is expected before allowing entry into a controlled area; (Col. 4 Lines 36-55) user selects delivery location; (Col. 15 Lines 22-29), (Col. 21 Lines 6-10, 30-32) direct automated mobile vehicle to a return area).

Claim 10. 
Lathia discloses all the elements of claim 7, as shown above. Additionally, Lathia discloses:
wherein the delivery request determination authorizing the delivery request comprises a reservation that grants the autonomous delivery device exclusive access to a delivery portal of the delivery destination and one or more constraints for the delivery (Lathia (Col. 19 Lines 12-24) determine if the automated mobile vehicle is expected before allowing entry into a controlled area; (Col. 4 Lines 36-55) user selects delivery location; (Col. 15 Lines 22-29), (Col. 21 Lines 6-10, 30-32) direct automated mobile vehicle to a return area).

Claim 11. 
Lathia discloses all the elements of claim 10, as shown above. Additionally, Lathia discloses:
wherein the reservation comprises a time window for the autonomous delivery device to complete the delivery (Lathia (Col. 4 Lines 28-35) select delivery time; (Col. 5 Lines 4-16) dynamically update delivery time; (Col. 18 Lines 7-15) routing instructions include departure time, arrival time, and delivery time; (Col. 19 Lines 12-24) determine if the automated mobile vehicle is expected before allowing entry into a controlled area).

Claim 12. 
Lathia discloses all the elements of claim 7, as shown above. Additionally, Lathia discloses:
wherein the at least one delivery criteria comprises one of a ranked set of criteria, such that when a delivery request violates a higher ranked criteria of a set of delivery criteria associated with the delivery request (Lathia (Col. 19 Lines 12-24) determine if autonomous mobile vehicle is expected), lower ranked delivery criteria are not evaluated with respect to the delivery request (Lathia (Col. 19 lines 25-36) if the autonomous mobile vehicle is approve then the characteristic information is verified).

Claim 13. 
Lathia discloses all the elements of claim 7, as shown above. Additionally, Lathia discloses:
wherein delivery criteria comprise one or more of shipper criteria, autonomous delivery device criteria, timing criteria, weather criteria, delivery request criteria, regulatory criteria, and delivery destination criteria (Lathia (Col. 16 Lines 25-41) known automated mobile vehicle may be pre-verified; (Col. 16 Lines 46-50, 61-64), (Col. 19 Lines 25-29) obtain automated mobile vehicle characteristics; (Col. 16 Line 65-Col. 17 Line 7) characteristics of the automated mobile vehicle include navigation capability, available power, lift capacity, and the like; (Col. 17 Lines 14-24) determine if automated mobile vehicle meet the minimum requirements; (Col. 18 Lines 7-15) obtain routing instructions such as departure time, an arrival time, a materials handling facility location, a relay location, a delivery location, a delivery time, or anticipated payload weight; (Col. 18 Lines 16-25) perform pre-navigation safety check; (Col. 15 Lines 42-56) weather).

Claim 14. 
Lathia discloses all the elements of claim 7, as shown above. Additionally, Lathia discloses:
wherein the delivery request comprises one or more attributes that comprise at least one of: shipper attributes, autonomous delivery device attributes, delivery request attributes, and delivery destination attributes (Lathia (Col. 16 Lines 25-41) known automated mobile vehicle may be pre-verified; (Col. 16 Lines 46-50, 61-64), (Col. 19 Lines 25-29) obtain automated mobile vehicle characteristics; (Col. 16 Line 65-Col. 17 Line 7) characteristics of the automated mobile vehicle include navigation capability, available power, lift capacity, and the like; (Col. 17 Lines 14-24) determine if automated mobile vehicle meet the minimum requirements; (Col. 18 Lines 7-15) obtain routing instructions such as departure time, an arrival time, a materials handling facility location, a relay location, a delivery location, a delivery time, or anticipated payload weight; (Col. 18 Lines 16-25) perform pre-navigation safety check).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathia in view of Walton (U.S. P.G. Pub. 2017/0116566 A1), hereinafter Walton.

Claim 15. 
Lathia discloses a system comprising: 
a receiving module configured to receive delivery requests from a plurality of shippers, each shipper submitting a delivery request based on a service level agreement that requires a delivery request determination (Lathia (Col. 2 Lines 26-30), (Col. 5 Lines 13-16) user places order for automated mobile vehicle delivery; (Col. 2 Lines 43-53) user may initiate a return; (Col. 3 Line 57-Col. 4 Line 15) user may select a delivery vehicle; (Col. 4 Lines 28-35) user specifies delivery time; (Col. 4 Lines 36-55) user selects delivery location; (Col. 15 Lines 22-29), (Col. 21 Lines 6-10, 30-32) direct automated mobile vehicle to a return area); 
an authorization module configured to determine whether the delivery request is approved (Lathia (Col. 16 Lines 25-41) known automated mobile vehicle may be pre-verified; (Col. 16 Lines 46-50, 61-64), (Col. 19 Lines 25-29) obtain automated mobile vehicle characteristics; (Col. 16 Line 65-Col. 17 Line 7) characteristics of the automated mobile vehicle include navigation capability, available power, lift capacity, and the like; (Col. 17 Lines 14-24) determine if automated mobile vehicle meet the minimum requirements; (Col. 18 Lines 7-15) obtain routing instructions such as departure time, an arrival time, a materials handling facility location, a relay location, a delivery location, a delivery time, or anticipated payload weight; (Col. 18 Lines 16-25) perform pre-navigation safety check; (Col. 18 Lines 32-50) determine if the automated mobile vehicle can complete the routing instructions; (Col. 19 Lines 63-66) determine whether the automated mobile vehicle characteristics meet a minimum requirement); 
a response module configured to send a response to each delivery request, the response comprising one of approving the delivery request and denying the delivery request (Lathia (Col. 18 Lines 58-65) user is notified if a correction is needed to make the routing instructions completable; (Col. 20 Lines 5-41) notify a user the automated mobile vehicle is not approved).
However, Lathia does not disclose making a delivery request determination with a threshold time, but Walton does (Walton [0043] delivery plans may be sent to vehicle operators who may accept, reject, or not respond wherein if an operator declines or does not respond within a threshold time the order may be resubmitted). One of ordinary skill in the art would have recognized that applying the known technique of including a response time limit of Walton to the vehicle analysis and selection of Lathia would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Walton to the teaching of Lathia would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a response time limit. Further, applying a response time limit to Lathia, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient utilization of delivery vehicles by preventing vehicles from going unused while waiting too long for a response to a pending request for their use.

Claim 16. 
Lathia in view of Walton teaches all the elements of claim 15, as shown above. Lathia does not disclose the following limitation, but Walton teaches:
wherein the response module is configured to send the response within the time threshold (Walton [0043] delivery plans may be sent to vehicle operators who may accept, reject, or not respond wherein if an operator declines or does not respond within a threshold time the order may be resubmitted).
One of ordinary skill in the art would have been motivated to include the teachings of Walton in the system of Lathia for the same reasons explained above in claim 15.

Claim 17. 
Lathia in view of Walton teaches all the elements of claim 15, as shown above. Additionally, Lathia discloses:
wherein the authorization module is further configured to create a reservation that grants the autonomous delivery device exclusive access to a landing zone (Lathia (Col. 19 Lines 12-24) determine if the automated mobile vehicle is expected before allowing entry into a controlled area).

Claim 18. 
Lathia in view of Walton teaches all the elements of claim 15, as shown above. Additionally, Lathia discloses:
a shipper interface configured to generate a delivery request in response to input from one of a plurality of shippers and to send the delivery request to the receiving module and to forward responses from the response module over a communication network (Lathia (Col. 2 Lines 26-30), (Col. 5 Lines 13-16) user places order for automated mobile vehicle delivery; (Col. 2 Lines 43-53) user may initiate a return; (Col. 3 Line 57-Col. 4 Line 15) user may select a delivery vehicle; (Col. 4 Lines 28-35) user specifies delivery time; (Col. 4 Lines 36-55) user selects delivery location; (Col. 18 Lines 58-65) user is notified if a correction is needed to make the routing instructions completable; (Col. 20 Lines 5-41) notify a user the automated mobile vehicle is not approved).

Claim 19. 
Lathia in view of Walton teaches all the elements of claim 18, as shown above. Additionally, Lathia discloses:
wherein the input from one of the plurality of shippers comprises autonomous delivery device attributes for the autonomous delivery device assigned to make the delivery (Lathia (Col. 16 Lines 25-41, 46-50, 61-64), (Col. 19 Lines 25-29) obtain automated mobile vehicle characteristics; (Col. 16 Line 65-Col. 17 Line 7) characteristics of the automated mobile vehicle include navigation capability, available power, lift capacity, and the like; (Col. 17 Lines 14-24) determine if automated mobile vehicle meet the minimum requirements).

Claim 20. 
Lathia in view of Walton teaches all the elements of claim 15, as shown above. Additionally, Lathia discloses:
a destination interface configured to communicate delivery criteria to the authorization module from one or more delivery destinations (Lathia (Col. 17 Lines 14-24) determine if automated mobile vehicle meet the minimum requirements; (Col. 18 Lines 7-15) obtain routing instructions such as departure time, an arrival time, a materials handling facility location, a relay location, a delivery location, a delivery time, or anticipated payload weight; (Col. 18 Lines 32-50) determine if the automated mobile vehicle can complete the routing instructions; (Col. 18 Lines 16-25) perform pre-navigation safety check).

Claim 21. 
Lathia in view of Walton teaches all the elements of claim 19, as shown above. Additionally, Lathia discloses:
wherein the delivery destinations are configured to send changes to delivery criteria to the authorization module by way of the destination interface (Lathia (Col. 18 Lines 45-65) determine if inability by automated mobile vehicle is correctable by the user; (Col. 19 Lines 25-36) verify automated mobile vehicle characteristics to verify no changes or unexpected characteristics exist; (Col. 20 Lines 6-41) enable delivery using another delivery means (e.g. another automated mobile vehicle) if the provisionally approved automated mobile vehicle is declined).

Claim 22. 
Lathia in view of Walton teaches all the elements of claim 15, as shown above. Additionally, Lathia discloses:
a regulator interface configured to communicate regulatory criteria to the authorization module from one or more destination regulators (Lathia (Col. 18 Lines 16-25) check operability, firmware, connectivity, and voltage regulation to ensure the automated mobile vehicle is in a safe condition for navigation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628